          Case 2:19-cv-00226-GMN-VCF Document 35 Filed 05/15/20 Page 1 of 2



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Brian S. Letofsky
 3   Nevada State Bar No. 11836
     Brian.Letofsky@wl-llp.com
 4
     Joseph M. Ortuno
 5   Nevada State Bar No. 11233
     jortuno@wl-llp.com
 6   WATKINS & LETOFSKY, LLP
 7   8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
 8   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Defendant, Watkins & Letofsky, LLP
 9
10
                               UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
13 AMY BUCHANAN                                       Case No.: 2:19-cv-00226-GMN-VCF
14                        Plaintiff,
15 vs.                                                     DEFENDANT WATKINS &
                                                         LETOFSKY, LLP’S MOTION TO
16 WATKINS & LETOFSKY, LLP., a Nevada                     REMOVE ATTORNEY FROM
                                                          ELECTRONIC SERVICE LIST
17 Limited Liability Partnership; and DOES 1-
   X, inclusive,
18
                         Defendant.
19
20          Defendant Watkins & Letofsky, LLP, hereby moves this Court to remove Defendants’
21 former attorney, Eran S. Forster’s e-mail address eranforster@lawyer.com from the courts
22 electronic service list. Mr. Forster no longer works for Defendant and is no longer representing
23 any party to this action.
24         DATED this 14th Day of May, 2020.            WATKINS & LETOFSKY, LLP
25
                                                By:         /s/ Daniel R. Watkins
26
                                                        ____________________________
27                                                      Daniel R. Watkins
                                                        Joseph M. Ortuno
28                                                      Attorneys for Defendant.



                 MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST
                                                  -1-
          Case 2:19-cv-00226-GMN-VCF Document 35 Filed 05/15/20 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE
 2         Pursuant to FRCP 5(b)(2)(e), I hereby certify that on the 15th day of May, 2020, I served
 3 the foregoing DEFENDANT WATKINS & LETOFSKY, LLP’S MOTION TO REMOVE
 4 ATTORNEY FROM ELECTRONIC SERVICE LIST to the Clerk’s Office using the CM/ECF
 5 system for filing and transmittal of a notice of electronic filing to the following CM/ECF
 6 registrants:
 7
         James P. Kemp, Esq.
 8
 9
10
11
12
                                                    /s/ Farah Kachermeyer
13
                                                An employee of WATKINS & LETOFSKY, LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                  MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST
                                                  -2-
